DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner notes that not all of the claims of the instant application is not supported by 62/653,972. Specifically, claim 2 is not supported by 62/653,972, and thus is not afforded the priority date of 04/06/2018.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/14/2021 is acknowledged.
Claims 21-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite the limitation "the additional back exposure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thomas et al. (US 2011/0308411).
	Regarding claim 1, Thomas et al. teach “a process for making a flexo plate, the process comprising providing non-printing indicia disposed on a floor of the plate using areas of presence and absence of polymer in the plate floor, wherein the non-printing indicia are disposed on a floor of the plate, the process comprising forming the non-printing indicia via exposure to actinic radiation from a back, non-printing side of the plate (paragraph 49, Figure 4C).”
 	Regarding claim 12, Thomas et al. further teach “comprising forming the non-printing indicia as continuous embossed structures (Figure 4C: the crosshatch is taken to be a continuous embossed structure.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. in view of Wolterink et al. (US 2018/0210345).  .  
 	Regarding claim 8, Thomas et al., as modified, teaches all that is claimed, as in claim 7 above.  Furthermore, if using different sources, inherently “the first exposure source and the second exposure source” would be “spaced apart from one another in a fixed relationship.” , and the process comprises causing relative movement between the plate and the first and second exposure sources.
 	Regarding claim 9, Thomas et al. further teach “further comprising providing printing features disposed on the floor of plate via front side exposure (paragraph 38),” and Wolterink et al. further teach “wherein the front side exposure is provided by a third exposure source spaced from a front side of the plate in a fixed relationship relative to the first and second exposure sources (see Figure 1A).”
 	Regarding claim 10, Wolterink et al. further disclose “wherein the additional back exposure is provided by an LED matrix comprising a plurality of individual LED units (Figure 12, claim 3).” 	Regarding claim 11, when carrying out the modification of Thomas et al., the limitation “wherein the additional back exposure is provided by directing radiation to an imaging plane disposed above the plate floor” would necessarily be met since the radiation will be sent in the direction of the plate, which includes an imaging plane disposed above the plate floor. 	Regarding claim 14, Thomas et al. further teach “wherein the additional back exposure is provided by directing radiation from one or more sources through a masking component having holes, transparent, or relatively more translucent areas for permitting the additional back 
 	Regarding claim 19, Wolterink et al. further teach “wherein the additional back exposure is performed over an area of the plate smaller than an entire area of the plate (paragraph 28),” and Thomas et al. further teach “the process comprising selecting the area of the plate for receiving the additional back exposure to avoid the non-printing indicia interfering with printing features (paragraphs 49 and 51).” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853